DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a feature calculation unit configured to sequentially perform, and a control unit configured to control” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cricri (US Pub. No. 2017/0177972 A1).
Regarding claim 1, Cricri disclose, a discrimination calculation apparatus comprising: a feature calculation unit configured to sequentially calculate a feature of discrimination target data for each hierarchical layer; (See Cricri ¶50, In FIG. 4, a feature extraction model is implemented similarly as in FIG. 2, i.e. a Convolutional Neural Network (CNN) having three feature (semantic) layers C1, C2, and C3, said layers having 4, 6 and 8 feature maps, correspondingly. It is noted that the implementation of the framework is not limited to CNNs only, but any other hierarchical feature extraction model may be used.”)
a discrimination calculation unit configured to sequentially perform a partial discrimination calculation on the discrimination target data using the feature sequentially calculated by the feature calculation unit (See Cricri ¶55-56, “In case of hard attention version, said one or more feature maps selected for processing comprise a subset of feature maps selected from said plurality of feature maps of said plurality of semantic layers and a weight equal to 1 is determined for each of said one or more feature maps and a weight equal to 0 for all remaining (i.e. non-selected) feature maps. Thus, only a subset of feature maps (one or more but not all) is used in the process such that they are left unchanged (i.e., unweighted) by applying a weight equal to 1 for each feature map. The processed feature maps may then be combined by sum, average, or concatenation. Further see Cricri ¶64, “As a result, the feature attention modelling unit 406 outputs one feature map, possibly combined from a plurality of feature maps, for each time-step. The output of the feature attention modelling unit is the input to the recognition modelling unit 414.”)
and store a result of the partial discrimination calculation in a discrimination result storage unit; (The recognition output is inherently stored since it is used during the next time period for the updated recognition modelling unit result)
and a control unit configured to control the discrimination calculation unit to perform a next partial discrimination calculation using the feature sequentially calculated by the feature calculation unit and the result of the partial discrimination calculation stored in the discrimination result storage unit (See Cricri ¶54, “The feature attention model analyses the cropped feature maps (or the original feature maps if no spatial attention is used) and the previous state (current time step minus one) of the recognition unit (e.g., the previous hidden state of a Recurrent Neural Network), in order to select the sequence of feature maps to be analysed at each time step. In particular, in the hard attention case, one or more feature maps are selected at a time.”)
and to store a result of the next partial discrimination calculation in the discrimination result storage unit. (The recognition output is inherently stored since it is used during the next time period for the updated recognition modelling unit result.)

Regarding claim 2, Cricri discloses, the discrimination calculation apparatus according to Claim 1, wherein the feature calculation unit calculates a feature in a first hierarchical layer based on the discrimination target data, stores the feature in the first hierarchical layer in the feature storage unit, and calculates a feature in a second hierarchical layer based on the feature in the first hierarchical layer stored in the feature storage unit.  (See Cricri ¶50, In FIG. 4, a feature extraction model is implemented similarly as in FIG. 2, i.e. a Convolutional Neural Network (CNN) having three feature (semantic) layers C1, C2, and C3, said layers having 4, 6 and 8 feature maps, correspondingly. It is noted that the implementation of the framework is not limited to CNNs only, but any other hierarchical feature extraction model may be used.” The feature maps are inherently stored since they are used in future processing such as in the steps of Fig 3.)

Regarding claim 3, Cricri discloses, the discrimination calculation apparatus according to Claim 1, wherein the feature calculation unit performs a convolution operation using a convolutional neural network.  (See Cricri ¶50, In FIG. 4, a feature extraction model is implemented similarly as in FIG. 2, i.e. a Convolutional Neural Network (CNN) having three feature (semantic) layers C1, C2, and C3, said layers having 4, 6 and 8 feature maps.”)

Regarding claim 13, Cricri discloses, a discrimination calculation method, comprising: sequentially calculating a feature of discrimination target data for each hierarchical layer; sequentially and partially performing a discrimination calculation on the discrimination target data using the sequentially calculated feature, and storing a result of the partial discrimination calculation in a discrimination result storage unit; and performing a next partial discrimination calculation using the sequentially calculated feature and the result of the partial discrimination calculation stored in the discrimination result storage unit, and storing a result of the next partial discrimination calculation in the discrimination result storage unit.  (See the rejection of claim 1 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Cricri discloses, a non-transitory computer-readable storage medium that stores a program for causing a computer to function as each unit of the discrimination calculation apparatus according to Claim 1.  (See Cricri ¶18, “According to a third aspect, there is provided a computer program embodied on a non-transitory computer readable medium, the computer program comprising instructions causing, when executed on at least one processor, at least one apparatus to carry out the above method steps.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cricri (US Pub. No. 2017/0177972 A1) in view of  Yao, Song (US Pub. No. 2018/0046894 A1).
Regard claim 10, Cricri discloses, the discrimination calculation apparatus according to Claim 2, but the fails to disclose the following limitation.
However Yao discloses, wherein the feature calculation unit reduces a number of digits of the feature, and stores the feature with the reduced number of digits in the feature storage unit.(See Yao ¶116, “ Specifically, for example, it conducts weight quantization for one of said CONV layers and FC layers in sequence; after conducting weight quantization for the present layer, but before conducting weight quantization for next layer of said CONV layers and FC layers, it conducts data quantization of feature map set output from said present layer.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the quantization of convolutional feature maps as suggested by Yao to Cricri’s B using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Yao in ¶94 is because, “Shorter fixed-point representation of weights and data can also significantly reduce memory footprint and computation resources.”


	Allowable Subject Matter
Claim 4-9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the discrimination calculation apparatus according to one of Claim 1, wherein the discrimination calculation unit calculates a sum of products of the features in a current hierarchical layer and weighting factors, and adds the resultant sum of products for the current hierarchical layer to a sum of products calculated for up to a previous hierarchical layer. (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 5, the discrimination calculation apparatus according to one of Claim 1, wherein the discrimination calculation unit reduces a number of digits of the result of next partial discrimination calculation and stores a result of the next partial discrimination calculation with the reduced number of digits in the discrimination result storage unit.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 11, the discrimination calculation apparatus according to Claim 1, wherein the feature calculation unit reduces a number of digits of the feature, and stores the feature with the reduced number of digits in the feature storage unit, and the discrimination calculation unit reduces a number of digits of the discrimination result, and stores the discrimination result with the reduced number of digits in the discrimination result storage unit.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 6-9, and 12 these claims are objected to since they depend from objected to claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662